RENDERED: APRIL 2, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1082-MR



ANDREA DAVIS                                                        APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE BRIAN C. EDWARDS, JUDGE
               ACTION NOS. 15-CR-002745 AND 17-CR-000356



COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

CLAYTON, CHIEF JUDGE: Following a jury trial, Andrea Davis (“Davis”) was

convicted of possession of a handgun by a convicted felon and being a persistent

felony offender (“PFO”) in the first degree. Davis appeals the Jefferson Circuit

Court’s judgment and order of conviction alleging multiple errors by the trial court.

After careful review of both the record and applicable law, we affirm.
              FACTUAL AND PROCEDURAL BACKGROUND

             On January 27, 2015, detectives in the Louisville Metro Police

Department were investigating a complaint of narcotics activity at Davis’s home.

Detectives elected to conduct a “knock and talk” whereby they spoke with Davis

and explained the nature of the complaint. Upon receiving consent to search the

residence, the detectives inquired as to whether drugs or weapons were located

inside the house. The detectives later testified that Davis told the detectives that a

.40 caliber handgun was in his teenage son’s bedroom under the bed in a box,

while both Davis and his wife testified that it was his wife who told the detectives

where the handgun was located. No narcotics were found during the search.

             Thereafter, on October 15, 2015, a Jefferson County grand jury

indicted Davis for possession of a handgun by a convicted felon. Additionally, on

February 8, 2017, a Jefferson County grand jury indicted Davis for being a

persistent felony offender in the first degree.

             Beginning on January 9, 2018, the trial court held a three-day trial. At

the trial, Davis testified that he did not know that there was a gun in his home and

that it was his wife who had told the detectives about the gun. Davis’s wife also

testified at trial that Davis was unaware of the gun and that the handgun was

among several items belonging to their son. Davis’s son was unable to testify, as

he had passed away prior to the trial.


                                          -2-
             Alternatively, the detectives testified at trial that it was Davis who had

told them where the weapon was located and had led them to where the handgun

was ultimately found in the home.

             The jury ultimately determined Davis to be guilty of possession of a

handgun by a convicted felon. Penalty proceedings then began, with the trial court

bifurcating the evidence and deliberations regarding Davis’s PFO status from the

proceedings involving the assessment of penalty. During the sentencing phase of

trial, the jury learned of Davis’s lengthy criminal record, which included a

conviction of wanton endangerment in the first degree (police officer) in

November of 1994, and two counts of trafficking in a controlled substance in the

first degree (cocaine) in December of 1994 and February of 1995. Davis was

sentenced to eleven years’ imprisonment for those convictions but received shock

probation in January of 1996.

             Davis’s shock probation was revoked in 1998 and he was required to

serve his eleven-year sentence after he was convicted of one count of possession of

a controlled substance in the first degree (cocaine), as well as promoting sex

performance by a minor under 16 years old, promoting sex performance by a

minor under 18 years old, promoting prostitution in the first degree, rape in the

third degree, and sodomy in the third degree.




                                         -3-
             The jury ultimately convicted Davis of being a PFO in the first

degree. Further, the jury recommended a sentence of five years’ imprisonment on

the charge of possession of a handgun by a convicted felon enhanced to seventeen

years by Davis’s status as a persistent felony offender. The verdicts reflecting the

jury’s decisions were entered on January 23, 2018. In its order upon jury verdict,

the trial court ordered a pre-sentencing investigation, scheduled a sentencing

hearing for March 8, 2018, and placed Davis on the home incarceration program

(“HIP”) in the interim.

             Thereafter, Davis failed to report to both the HIP office and to

Probation and Parole to complete his pre-sentencing investigation report. The trial

court issued a bench warrant for Davis on January 24, 2018.

             The warrant was not executed until September of 2018, and Davis’s

sentencing hearing was thereafter continued on multiple occasions upon Davis’s

request. Davis subsequently obtained different counsel and his sentencing was

scheduled for April 22, 2019. On April 20, 2019 – prior to any final judgment and

sentencing order entered by the trial court – Davis filed a motion for a new trial

pursuant to Kentucky Rule of Civil Procedure (“CR”) 60.02, CR 60.03, and

Kentucky Rule of Criminal Procedure (“RCr”) 10.06. Davis also included claims

of ineffective assistance of counsel in his motion.




                                         -4-
             The Commonwealth argued that Davis’s motion was procedurally

improper, as RCr 10.06 required that a motion for a new trial be served no more

than five days after a verdict. Further, the Commonwealth argued that no basis in

law existed for Davis’s argument that his failure to file the motion in a timely

manner should be excused based on the alleged ineffective assistance of counsel.

Finally, the Commonwealth argued that Davis’s motion under CR 60.02 was also

procedurally improper, as CR 60.02 did not authorize relief from a final judgment

which had not yet been rendered. Therefore, the Commonwealth argued that Davis

was seeking relief akin to an interlocutory appeal of the jury’s verdict, and CR

60.02 was limited to post-judgment motions in criminal cases.

             At Davis’s sentencing hearing on June 17, 2019, the trial court orally

denied Davis’s motion and sentenced Davis to a total of twelve years’

imprisonment. The trial court entered a written judgment of conviction and

sentence on June 24, 2019.

             On June 26, 2019, Davis filed a timely motion for findings of fact and

conclusions of law and a motion to alter, amend, or vacate pursuant to CR 52 and

CR 59.01. Davis also filed a notice of appeal with this Court from the trial court’s

judgment of conviction and sentence on July 17, 2019. The trial court entered an

order on July 26, 2019 denying Davis’s motion pursuant to CR 52 and 59.




                                         -5-
                 Further facts will be developed as required to address the specific

issues presented herein.

                                             ISSUES

                 On appeal, Davis argues that the trial court erred by giving incorrect

jury instructions regarding constructive possession, failing to grant a Batson1

challenge, denying Davis’s request to present evidence regarding his son’s murder,

bifurcating the sentencing phase of Davis’s trial, giving incorrect jury instructions

regarding the PFO enhancement, failing to give an instruction on PFO status in the

second degree, and permitting inadmissible evidence to be presented during the

sentencing phase. Finally, Davis contends that he received ineffective assistance

of counsel.

                                           ANALYSIS

                 As a preliminary matter, we note that Davis filed a notice of appeal in

this case prior to the trial court’s resolution and disposition of his CR 52 and 59

motion. Because Davis’s CR 52 and 59 motion was timely, it therefore tolled the

time for filing a notice of appeal. See CR 73.02(1)(e)(i). Therefore, Davis’s notice

of appeal became effective as of the date of the trial court’s decision disposing of

his motion, and this appeal is properly before us. Id.




1
    Batson v. Kentucky, 476 U.S. 79, 106 S. Ct.1712, 90 L. Ed. 2d 69 (1986).

                                                -6-
             a. Jury Instructions

             The Commonwealth pursued a theory of constructive possession

against Davis regarding the charge of possession of a handgun by a convicted

felon, and Davis countered that he had no knowledge of or intent to possess the

gun, either through himself or others. Davis first argues that the jury instructions

regarding possession of a handgun by a convicted felon failed to require the

requisite mens rea, as the definition of “possession” contained in the instructions

did not include the words “knowingly has the power and intention.”

             Davis acknowledges, and we find, that this alleged error was not

properly preserved for appellate review by contemporaneous objection pursuant to

RCr 9.22. Thus, our review will proceed under the standard contained in RCr

10.26, which requires a showing of “palpable error which affects the substantial

rights of a party” and which results in “manifest injustice[.]”

             As discussed by the Kentucky Supreme Court, “[f]or an error to be

palpable, it must be easily perceptible, plain, obvious and readily noticeable.”

Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006) (internal quotation

marks and citations omitted). The rule’s requirement of manifest injustice requires

“showing [a] probability of a different result or error so fundamental as to threaten

a defendant’s entitlement to due process of law.” Martin v. Commonwealth, 207
S.W.3d 1, 3 (Ky. 2006). Stated differently, a palpable error is where “the defect in


                                         -7-
the proceeding was shocking or jurisprudentially intolerable.” Id. at 4. Ultimately,

“[m]anifest injustice is found if the error seriously affected the fairness, integrity,

or public reputation of the proceeding.” McGuire v. Commonwealth, 368 S.W.3d
100, 112 (Ky. 2012).

             The instructions regarding constructive possession given by the trial

court in this case are as follows:

             INSTRUCTION NO. 1: POSSESSION OF A
             HANDGUN BY A CONVICTED FELON

             The defendant, Andrea Davis, has stipulated to the fact
             that prior to January 27, 2015, he had been convicted of a
             felony. You will find the defendant, Andrea Davis,
             guilty of Possession of a Handgun by a Convicted Felon,
             under this Instruction if, and only if, you believe from the
             evidence beyond a reasonable doubt all of the following:

             A. That in Jefferson County, Kentucky, on or about
             January 27, 2015, he knowingly had in his possession a
             firearm;

             AND

             B. That the firearm was a handgun as defined under
             instruction No. 2[.]

             ....

             INSTRUCTION NO. 2: DEFINITIONS

             A. Knowingly – A person acts knowingly with respect
             to conduct or to a circumstance when he is aware that his
             conduct is of that nature or that the circumstance exists.

             ....

                                           -8-
             B. Possession – means to have actual possession or
             otherwise to exercise actual dominion or control over a
             tangible object either directly or through others.

             The crime with which Davis was charged is described in Kentucky

Revised Statutes (“KRS”) 527.040, which states in applicable part that “[a] person

is guilty of possession of a firearm by a convicted felon when he possesses,

manufactures, or transports a firearm when he has been convicted of a felony[.]”

KRS 500.080(14), which includes the definitions for the penal code, defines

“possession” to mean having “actual physical possession or otherwise to exercise

actual dominion or control over a tangible object[.]”

             Davis argues that the jury instructions stated above did not accurately

recite the definition of constructive possession contained in Johnson v.

Commonwealth, 90 S.W.3d 39 (Ky. 2002), as modified (Jan. 13, 2003), overruled

on other grounds by McClanahan v. Commonwealth, 308 S.W.3d 694 (Ky. 2010).

Specifically, the Johnson Court stated that possession can be found when a

defendant has actual possession or “knowingly has the power and intention at a

given time to exercise dominion and control of an object, either directly or through

others.” Id. at 42 (internal quotation marks and citation omitted). In failing to

require the exact language of Johnson, Davis argues that the trial court omitted the

mens rea required to support a constructive possession theory.




                                         -9-
             We first note that the holding in Johnson did not involve jury

instructions. Nor do we need to discuss Davis’s citations to KRS 502.020, as that

statute addresses complicity, with which Davis was not charged. Turning to the

language contained in the jury instructions, “[i]t bears emphasis that jury

instructions are reviewed as a whole to determine whether they adequately inform

the jury of relevant considerations and provide a basis in law for the jury to reach

its decision.” Smith v. Commonwealth, 370 S.W.3d 871, 880 (Ky. 2012) (internal

quotation marks and citations omitted). Here, we believe the instructions properly

informed the jury of the elements necessary to convict Davis of possession of a

handgun by a convicted felon, including the relevant intent requirements. The

instructions provided that Davis could be convicted of the crime only if he

“knowingly had in his possession a . . . handgun[.]” (Emphasis added.) Because

the jury was instructed to find guilt only if Davis “knowingly” possessed the

handgun, the requisite mens rea for constructive possession was sufficiently

addressed.

             Moreover, we agree with the Commonwealth that its closing

arguments during the trial sufficiently apprised the jury of the applicable mens rea

element, including the statements that “it’s constructive possession if you know

you have a thing in your home” and “that’s why he was charged, because he




                                         -10-
knowingly possessed a handgun[.]” Therefore, we can discern no “plain, obvious

and readily noticeable” error. See Brewer, 206 S.W.3d at 349 (citation omitted).

             b. Batson Challenge

             Davis next argues that the trial court erred in failing to grant his

Batson challenge. In Batson v. Kentucky, the United States Supreme Court held

that peremptory challenges based solely on a juror’s race “or on the assumption

that black jurors as a group will be unable impartially to consider the State’s case

against a black defendant” violated the Equal Protection Clause. 476 U.S. 79, 89,

106 S. Ct.1712, 1719, 90 L. Ed. 2d 69 (1986). Therefore, under Batson, a three-

step process is required for evaluating such claims:

             First, the defendant must make a prima facie showing of
             racial bias for the peremptory challenge. Second, … the
             burden shifts to the Commonwealth to articulate “clear
             and reasonably specific” race-neutral reasons for its use
             of a peremptory challenge. . . . Finally, the trial court has
             the duty to evaluate the credibility of the proffered
             reasons and determine if the defendant has established
             purposeful discrimination.

Washington v. Commonwealth, 34 S.W.3d 376, 379 (Ky. 2000) (citations omitted).

             When engaging in a Batson analysis, “the ultimate burden of showing

unlawful discrimination rests with the challenger.” Rodgers v. Commonwealth,

285 S.W.3d 740, 758 (Ky. 2009) (citation omitted). Moreover, “[g]reat deference

is given to the trial court’s ruling on a Batson motion” and that ruling will not be

disturbed on appeal unless clearly erroneous. Newcomb v. Commonwealth, 410

                                         -11-
S.W.3d 63, 81 (Ky. 2013) (citation omitted). When determining whether the trial

court erred in applying Batson, we review the trial court’s decision for an abuse of

discretion. Rodgers, 285 S.W.3d at 757. An abuse of discretion occurs when a

trial court’s determination is “arbitrary, unreasonable, unfair, or unsupported by

sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999) (citations omitted).

             In this case, during voir dire, Davis made a Batson challenge when the

Commonwealth struck one juror, an African American man. The

Commonwealth’s explanation for striking the juror was as follows:

             When [Davis’s trial counsel] was talking about the
             penalty and the penalty range, things of that nature, in
             response to one of his first questions he turned to the
             juror next to him. He kind of laughed and then he did a
             motion. I guess they can’t really see me right now, but
             he sort of did like a close your mouth, lock away, throw
             away the key and kind of laughed like he wasn’t going to
             respond or be attentive to that question.

             He also wasn’t responsive throughout and that to me
             gave an indication that he wasn’t going to answer that
             and so that was the reason for striking the juror.

Davis’s attorney responded that he saw none of the foregoing transpire and the

juror could merely have been speaking to another juror about an unrelated matter.

The trial court stated that it would take the Commonwealth “at their word,” found

that the Commonwealth’s exercise of its peremptory challenge was race-neutral,

and denied Davis’s Batson challenge.

                                        -12-
             Turning to the three-step test used to evaluate a Batson challenge,

because the Commonwealth in this case offered an explanation for the peremptory

strike, we need not determine whether Davis satisfied the first step of the Batson

test. See Newcomb, 410 S.W.3d at 81-82.

             As to the second step, “[t]he issue is the facial validity of the

prosecutor’s explanation. Unless a discriminatory intent is inherent in the

prosecutor’s explanation, the reason offered will be deemed race[-]neutral.” Mash

v. Commonwealth, 376 S.W.3d 548, 555 (Ky. 2012) (citation omitted). In this

case, the Commonwealth’s explanation concerning the juror’s reaction to certain

questioning and general unresponsiveness met “the facial validity requirement

under Batson because it could apply to a juror of any race.” Newcomb, 410
S.W.3d at 82.

             Finally, as to Batson’s third step, “[t]he trial court may accept at face

value the explanation given by the prosecutor depending upon the demeanor and

credibility of the prosecutor.” Commonwealth v. Snodgrass, 831 S.W.2d 176, 179

(Ky. 1992) (citation omitted). Stated another way, the trial court is “entitled to

believe the prosecutor’s explanation based on [its] evaluation of the prosecutor’s

credibility and demeanor.” Harris v. Commonwealth, 134 S.W.3d 603, 612 (Ky.

2004) (citation omitted). “At this step of the analysis, appellate courts should defer

to the trial court absent exceptional circumstances.” Newcomb, 410 S.W.3d at 83


                                         -13-
(citation omitted). Indeed, “[b]ecause the trial court’s decision on this point

requires it to assess the credibility and demeanor of the attorneys before it, the trial

court’s ultimate decision on a Batson challenge is like a finding of fact that must be

given great deference by an appellate court.” Commonwealth v. Coker, 241
S.W.3d 305, 308 (Ky. 2007) (citations omitted). Here, the trial court acted within

– and did not abuse – its discretion in finding that the Commonwealth’s race-

neutral explanation for striking the juror was not purposeful discrimination, and

such finding was not clearly erroneous. We find no error.

             c. Exclusion of Alternate Perpetrator Evidence

             Davis next claims that the trial court improperly excluded evidence

concerning an alternate perpetrator in this case. Specifically, Davis sought to

introduce at trial evidence that his son was killed in an act of gun violence after

Davis was charged in this case, arguing that it was relevant to clarify why his son

could not testify that the gun was not Davis’s but rather his son’s. The trial court

held that the evidence was inappropriate because it was irrelevant and overly

prejudicial, as it would only serve to build sympathy for Davis.

             It is well-settled in Kentucky that “[r]ulings upon admissibility of

evidence are within the discretion of the trial judge; such rulings should not be

reversed on appeal in the absence of a clear abuse of discretion.” Simpson v.

Commonwealth, 889 S.W.2d 781, 783 (Ky. 1994).


                                          -14-
              Here, the trial court determined that the evidence regarding the

circumstances surrounding the death of Davis’s son was irrelevant and prejudicial.

Under Kentucky Rule of Evidence (KRE) 401, relevant evidence is “evidence

having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.” Nevertheless, “[a]lthough relevant, evidence may be

excluded if its probative value is substantially outweighed by the danger of undue

prejudice[.]” KRE 403. As stated by the Kentucky Supreme Court, “[e]vidence

that appeals to the jury’s sympathies . . . or otherwise may cause a jury to base its

decision on something other than the established propositions in the case is

unfairly prejudicial.” Thorpe v. Commonwealth, 295 S.W.3d 458, 462 (Ky. App.

2009) (internal quotation marks and citation omitted). “Whether evidence falls on

the side of probative or prejudicial is a matter reserved to the discretion of a trial

court.” Id.

              In this case, we do not believe that the trial court abused its discretion

in ruling that evidence concerning Davis’s son was prejudicial. As previously

discussed, the Commonwealth’s theory was one of constructive possession.

Davis’s knowledge of the gun was the ultimate issue, and the fact that Davis’s son

was later the victim of gun violence did not make Davis’s knowledge of the gun

more or less probable. Rather, it served to “appeal[] to the jury’s sympathies.” Id.


                                          -15-
             Further, Davis was not precluded from presenting an alternate

perpetrator defense. Davis’s wife testified that the gun belonged to their son and

that Davis did not know it was in the home. The trial court conducted the

appropriate balancing test under KRE 403, and we find no abuse of discretion.

             d. Bifurcation of PFO and Truth-in-Sentencing

             Davis next argues that the trial court erred when it held the PFO guilt

phase separately from the sentencing phase in contravention of KRS 532.055.

“[S]entencing issues may be raised for the first time on appeal[.]” Cummings v.

Commonwealth, 226 S.W.3d 62, 66 (Ky. 2007). Indeed, because “sentencing is

jurisdictional it cannot be waived by failure to object.” Wellman v.

Commonwealth, 694 S.W.2d 696, 698 (Ky. 1985).

             As previously discussed, in this case, after the guilt or innocence

phase concerning the charge of possession of a handgun by a convicted felon, the

trial court conducted two phases of sentencing – the first phase, in which the jury

was instructed to determine whether Davis was a PFO – and then a second phase in

which the jury was instructed to assign a penalty. Although they were not

conducted simultaneously, the penalty phase was held within minutes of the

conclusion of the PFO hearing.

             KRS 532.055 addresses “sentencing by jury in felony cases[,]” and

subsection three of the statute states that “[a]ll hearings held pursuant to this


                                          -16-
section shall be combined with any hearing provided for by KRS 532.080[,]” or the

PFO statute. Here, the Commonwealth concedes the PFO guilt phase should have

been combined with the penalty phase but argues that any error was harmless

under RCr 9.24.

                 In Commonwealth v. Reneer, 734 S.W.2d 794 (Ky. 1987), the

Kentucky Supreme Court held that the combined format described in KRS 532.055

was not unconstitutional “because the same evidence that is pertinent toward fixing

the penalty is also pertinent for consideration in the enhancement of [the]

sentence[.]” Id. at 798. However, the dissenting justices in Reneer discussed at

length their concern regarding the possible prejudice that defendants may face

from the combined hearing format described in KRS 532.055. Id. at 803-04

(Leibson, J., dissenting).2

                 Here, we agree with the Commonwealth that any error committed by

the trial court regarding KRS 532.055 was harmless under RCr 9.24. Indeed, as

our courts have previously suggested by stating that combined hearings create

“apparent difficulties” and “much confusion,” it would not appear that the error

“affect[ed] the substantial rights” of Davis. Lemon v. Commonwealth, 760 S.W.2d
94, 95 (Ky. App. 1988).




2
    Lambert, J., joined in the dissenting opinion.

                                                     -17-
             e. PFO Jury Instructions

             Davis next argues that the PFO in the first degree jury instructions

allowed for a non-unanimous verdict because the instructions did not require that

the jury be unanimous as to which prior convictions upon which they were basing

their verdict of guilt. Davis also claims that the jury could possibly have premised

their finding of guilt as to his PFO status upon convictions that were invalid

because they were too old. Finally, Davis argues that the jury should have been

instructed on PFO status in the second degree. These alleged errors were not

preserved for appellate review, and this Court will again engage in a palpable error

review.

             The applicable jury instruction stated as follows:

             INSTRUCTION NO. 1: PERSISTENT FELONY
             OFFENDER FIRST DEGREE

             You will find the defendant, Andrea Davis, guilty of
             Persistent Felony Offender First Degree under this
             Instruction if, and only if, you believe from the evidence
             beyond a reasonable doubt all of the following:

             A. That prior to January 27, 2015, the Defendant was
             convicted of at least two of the following:

             - Promoting a Sexual Performance by a Minor under
               16, Promoting a Sexual Performance by a Minor
               under 18, Promoting Prostitution in the First Degree,
               Rape in the Third Degree, and Sodomy in the Third
               Degree by final Judgment of the Jefferson Circuit
               Court on the 23rd day of November 1998 and/or,


                                        -18-
- The Defendant was convicted of Possession of a
  Controlled Substance First Degree by final Judgment
  of the Jefferson Circuit Court on the 17th day of
  September 1998 and/or,

- The Defendant was convicted of Trafficking in a
  Controlled Substance First Degree (2 counts),
  Wanton Endangerment First Degree, Trafficking in
  Marijuana over 8 oz. while in possession of a firearm,
  and Possession of drug Paraphernalia While In
  Possession of a Firearm, all felonies, by final
  Judgment of the Jefferson Circuit Court on the 2nd
  day of October 1995

AND

B. That he was eighteen years of age or older when he
committed all of the offenses of which you believe he
was so convicted;

[AND]

C. That pursuant to those convictions, he was sentenced
to a term of imprisonment of one year or more for each
conviction and completed the service of the sentence no
more than five years before January 27, 2015

OR

That he was discharged from parole or probation from
the sentence imposed on him pursuant to at least one
such prior conviction no more than five years before
January 27, 2015

OR

That he was on probation, parole, conditional discharge,
conditional release, or furlough or appeal bond, from at
least one such prior conviction at the time he committed


                          -19-
             the offense of which you have found him guilty in this
             case;

             AND

             [D.] That he is now twenty-one years of age or older.

             In Springfield v. Commonwealth, the defendant made an argument

very similar to the argument made by Davis – specifically, that the jury had a right

to disbelieve some – but not all – of the Commonwealth’s evidence concerning the

defendant being a PFO. The Kentucky Supreme Court stated, however, that:

             [w]hen it comes to the presentation of proof for PFO
             status, the jury must take the Commonwealth’s proof all-
             or-nothing in the absence of some evidence bringing one
             or both prior convictions into dispute. That is to say, the
             jury cannot accept part as true and question the rest
             unless there is an evidentiary basis for disregarding a
             prior conviction.

410 S.W.3d 589, 597 (Ky. 2013) (emphasis added) (internal quotation marks and

citation omitted).

             Here, Davis provided no evidentiary basis for the jury to question the

Commonwealth’s evidence regarding Davis’s prior convictions, and such evidence

went unchallenged at trial. Thus, because the jury must have accepted all three

convictions as true to reach a guilty verdict, the jury must have agreed on which

offenses served as the basis of the PFO conviction. Because the jury was not at

liberty to believe some but not all of the Commonwealth’s evidence regarding

Davis’s prior convictions, and such evidence was not challenged at trial, there was

                                        -20-
no basis for the giving of an instruction on PFO in the second degree. Further, as

in Springfield, “the PFO instruction given to the jury was actually in [Davis’s]

favor, given that by instructing the jury on first-degree PFO only, the jury would

have to [acquit] him of PFO altogether if it believed that he had only one prior

conviction.” Id. We see no error, palpable or otherwise.

             f. Alleged Inadmissible Evidence

             Davis next argues that the Commonwealth offered inadmissible

evidence regarding certain alleged aliases used by Davis and obtained from the

National Crime Information Center (“NCIC”) database and CourtNet. Davis

preserved this claim by contemporaneous objection during the trial. The standard

of review for admission of evidence is whether the trial court abused its discretion.

English, 993 S.W.2d at 945.

             Davis bolsters his claim of error by discussing the case Finnell v.

Commonwealth, 295 S.W.3d 829 (Ky. 2009). We find the Finnell case to be

distinguishable from the case sub judice. The Finnell Court held that the use of

CourtNet as the sole means by which to introduce evidence of a defendant’s prior

convictions was reversible error. Id. at 835. Rather, “the evidence of prior

convictions must come from the official court record, or certified copies thereof.”
Id.




                                        -21-
             In this case, the Commonwealth did introduce certified copies of

Davis’s prior convictions. Here, while the information gleaned from CourtNet and

NCIC was utilized to discuss Davis’s possible aliases, we do not believe that the

inclusion of this information rose to the level of an abuse of discretion, as the jury

received information concerning Davis’s prior convictions “based on properly

authenticated records of prior convictions.” Id. We affirm as to this issue.

             g. Ineffective Assistance of Counsel

             Davis last argues his entitlement to numerous claims of ineffective

assistance of counsel. We agree with the Commonwealth that such claims are

premature. As discussed by the Kentucky Supreme Court, “claims of ineffective

assistance of counsel are best suited to collateral attack proceedings, after the direct

appeal is over, and in the trial court where a proper record can be made.”

Humphrey v. Commonwealth, 962 S.W.2d 870, 872 (Ky. 1998). Moreover, “[a]s a

general rule, a claim of ineffective assistance of counsel will not be reviewed on

direct appeal from the trial court’s judgment, because there is usually no record or

trial court ruling on which such a claim can be properly considered.” Id. An

appellate court may review an ineffective assistance of counsel claim on direct

appeal only if there is a trial record or an evidentiary hearing is held on a motion

for a new trial and the trial court rules on the issue. Id. at 872-73.




                                          -22-
             Such is not the case here. Nevertheless, Davis is not prohibited from

raising his claims in a properly presented RCr 11.42 motion, for while such claims

may not be considered in this direct appeal, “this does not preclude their

consideration in a proper collateral attack proceeding.” Id. at 872 (citation

omitted). Thus, we decline to review Davis’s ineffective assistance of counsel

claims as procedurally improper at this time.

                                  CONCLUSION

             For the foregoing reasons, we affirm the Jefferson Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

F. Todd Lewis                              Daniel Cameron
Louisville, Kentucky                       Attorney General of Kentucky

                                           Aspen Roberts
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -23-